                                                          Case 3:21-cv-05968-WHO Document 13 Filed 09/09/21 Page 1 of 16



                                                      1   SHARTSIS FRIESE LLP
                                                          ANTHONY B. LEUIN (Bar #95639)
                                                      2   aleuin@sflaw.com
                                                          FELICIA A. DRAPER (Bar #242668)
                                                      3   fdraper@sflaw.com
                                                          One Maritime Plaza, Eighteenth Floor
                                                      4   San Francisco, CA 94111-3598
                                                          Telephone:    (415) 421-6500
                                                      5   Facsimile:    (415) 421-2922

                                                      6   Attorneys for Defendant
                                                          FAIRWINDS ESTATE WINERY, LLC
                                                      7

                                                      8                                 UNITED STATES DISTRICT COURT

                                                      9                              NORTHERN DISTRICT OF CALIFORNIA

                                                     10

                                                     11   KINSALE INSURANCE COMPANY, a                    Case No. 3:21-cv-05968-WHO
                                                          Virginia corporation,
                                                     12                                                   DEFENDANT’S NOTICE OF MOTION
                      SAN FRANCISCO, CA 94111-3598




                                                                        Plaintiff,                        AND MOTION TO DISMISS OR, IN THE
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA




                                                                                                          ALTERNATIVE, STAY PROCEEDINGS;
                           EIGHTEENTH FLOOR




                                                     13
                                                                 v.
                                                     14                                                   MEMORANDUM OF POINTS AND
                                                          FAIRWINDS ESTATE WINERY, LLC, a                 AUTHORITIES IN SUPPORT OF
                                                     15   California limited liability company,           MOTION

                                                     16                 Defendant.
                                                                                                          Date:         October 27, 2021
                                                     17                                                   Time:         2:00 p.m.
                                                                                                          Courtroom:    2
                                                     18                                                   Judge:        Hon. William H. Orrick

                                                     19                                                   Complaint Filed:    August 2, 2021

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28

                                                          Case No.                   DEFENDANT’S NTC OF MTN & MTN TO DISMISS/STAY
                                                          3:21-cv-05968-WHO                  PROCEEDINGS; MPA ISO MTN
                                                           Case 3:21-cv-05968-WHO Document 13 Filed 09/09/21 Page 2 of 16



                                                      1   DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS OR, IN THE
                                                               ALTERNATIVE, STAY PROCEEDINGS ....................................................................... 1
                                                      2
                                                          ISSUES TO BE DECIDED ........................................................................................................... 1
                                                      3
                                                          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF FAIRWINDS’
                                                      4       MOTION TO DISMISS OR, IN THE ALTERNATIVE, STAY PROCEEDINGS ......... 2
                                                                    I.        INTRODUCTION ................................................................................................. 2
                                                      5
                                                                    II.       FACTUAL BACKGROUND ................................................................................ 3
                                                      6
                                                                              A.        State Action Allegations Regarding The Parties And The Policies ........... 3
                                                      7                       B.        The Litigation............................................................................................. 5
                                                      8             III.      ARGUMENT ......................................................................................................... 5

                                                      9                       A.        The Court Should Exercise Its Discretion Under The Declaratory
                                                                                        Judgment Act To Dismiss This Action ...................................................... 5
                                                     10                                 1.         Dismissing this action will avoid needless determination of
                                                     11                                            state law issues. .............................................................................. 7
                                                                                                   a.         The State Action is an ongoing “parallel” state
                                                     12
                      SAN FRANCISCO, CA 94111-3598




                                                                                                              proceeding. ......................................................................... 7
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13                                            b.         This suit potentially raises an unsettled issue of state
                                                                                                              law. ..................................................................................... 8
                                                     14
                                                                                                   c.         This Federal Court has no strong interest in hearing
                                                     15                                                       this action at this time. ....................................................... 8

                                                     16                                 2.         A dismissal will discourage forum shopping. ................................ 9
                                                                                        3.         A dismissal will avoid duplicative litigation. .............................. 10
                                                     17
                                                                              B.        The Dizol Factors Also Favor A Dismissal Of Proceedings.................... 10
                                                     18
                                                                                        1.         Proceeding here would not settle all aspects of the
                                                     19                                            controversy. .................................................................................. 10
                                                                                        2.         This declaratory action will not clarify the legal relations at
                                                     20                                            issue.............................................................................................. 11
                                                     21                                 3.         This action was initiated for purposes of procedural
                                                                                                   fencing.......................................................................................... 11
                                                     22
                                                                                        4.         Dismissal is necessary to avoid excessive entanglement. ............ 11
                                                     23
                                                                                        5.         Matters of convenience weigh in favor of dismissal. .................. 11
                                                     24             IV.       CONCLUSION .................................................................................................... 12
                                                     25

                                                     26

                                                     27

                                                     28
                                                                                                              -i-
                                                          Case No.                        DEFENDANT’S NTC OF MTN & MTN TO DISMISS/STAY
                                                          3:21-cv-05968-WHO                       PROCEEDINGS; MPA ISO MTN
                                                           Case 3:21-cv-05968-WHO Document 13 Filed 09/09/21 Page 3 of 16



                                                      1                                                 TABLE OF AUTHORITIES
                                                      2                                                                                                                                Page(s)
                                                      3                                                        FEDERAL CASES
                                                      4
                                                          Allstate Ins. Co. v. Davis,
                                                      5       430 F. Supp. 2d 1112 (D. Haw. 2006) .......................................................................................8

                                                      6   Am. Cas. Co. of Reading, Pa. v. Krieger,
                                                             181 F.3d 1113 (9th Cir. 1999) ...................................................................................................9
                                                      7
                                                          American Nat’l Fire Ins. Co. v. Hungerford,
                                                      8     53 F.3d 1012 (9th Cir. 1995) .....................................................................................................9
                                                      9   Atain Specialty Ins. Co. v. Slocum,
                                                     10      2019 U.S. Dist. LEXIS 218433 (E.D. Cal. Dec. 18, 2019) .......................................................8

                                                     11   Bituminous Cas. Corp. v. Kerr Contractors, Inc.,
                                                              2010 U.S. Dist. LEXIS 62616 (D. Or. Jun. 22, 2010) .............................................................11
                                                     12
                      SAN FRANCISCO, CA 94111-3598




                                                          Brillhart v. Excess Ins. Co.,
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13       316 U.S. 491 (1942) ......................................................................................................... passim
                                                     14   Chamberlain v. Allstate Ins. Co.,
                                                             931 F.2d 1361 (9th Cir. 1991) .............................................................................................6, 11
                                                     15

                                                     16   Continental Cas. Co. v. Robsac Indus.,
                                                             947 F.2d 1367 (9th Cir. 1991) ...............................................................................................7, 9
                                                     17
                                                          Employers Reinsurance Corp. v. Karussos,
                                                     18     65 F.3d 796 (9th Cir. 1995) .......................................................................................................8
                                                     19   Golden Eagle Ins. Co. v. Travelers Cos.,
                                                             103 F.3d 750 (9th Cir. 1996) .....................................................................................................7
                                                     20

                                                     21   Gov’t Employees Ins. Co. v. Dizol,
                                                             133 F.3d 1220 (9th Cir. 1998) ......................................................................................... passim
                                                     22
                                                          Hanover Ins. Co. v. Mason McDuffie Real Estate, Inc.,
                                                     23      2016 U.S. Dist. LEXIS 173025 (N.D. Cal. Dec. 14, 2016) .....................................................12

                                                     24   Huth v. Hartford Ins. Co.,
                                                             298 F.3d 800 (9th Cir. 2002) .....................................................................................................6
                                                     25
                                                          N. Pac. Seafoods, Inc. v. Nat’l Union Fire Ins. Co.,
                                                     26
                                                              2008 U.S. Dist. LEXIS 1714 (W.D. Wash. Jan. 3, 2008)..........................................................7
                                                     27
                                                          National Chiropractic Mut. Ins. Co. v. Doe,
                                                     28      23 F. Supp. 2d 1109 (D. Alaska 1998) ....................................................................................11
                                                                                                               -i-
                                                          Case No.                         DEFENDANT’S NTC OF MTN & MTN TO DISMISS/STAY
                                                          3:21-cv-05968-WHO                        PROCEEDINGS; MPA ISO MTN
                                                           Case 3:21-cv-05968-WHO Document 13 Filed 09/09/21 Page 4 of 16



                                                      1   OneBeacon Ins. Co. v. Parker,
                                                             2009 U.S. Dist. LEXIS 88043 (E.D. Cal. Sep. 9, 2009) ..........................................................10
                                                      2
                                                          R.R. St. & Co. Inc. v. Transp. Ins. Co.,
                                                      3
                                                             656 F.3d 966 (9th Cir. 2011) .....................................................................................................6
                                                      4
                                                          State Farm Fire & Cas. Co. v. Meridian Indus. Corp.,
                                                      5       1995 U.S. Dist. LEXIS 16500 (N.D. Cal. Oct. 31, 1995)..........................................................7

                                                      6   TIG Ins. Co. v. Haseko Homes, Inc.,
                                                             2011 U.S. Dist. LEXIS 8084 (D. Haw. Jan. 26, 2011) ............................................................11
                                                      7
                                                          Travelers Indem. Co. v. Newlin,
                                                      8      2020 U.S. Dist. LEXIS 167738 (S.D. Cal. Sep. 14, 2020) ..........................................6, 7, 9, 10
                                                      9
                                                          Wilton v. Seven Falls Co.,
                                                     10      515 U.S. 277 (1995) ...................................................................................................................6

                                                     11                                                      FEDERAL STATUTES

                                                     12   Declaratory Judgment Act, 28 U.S.C. § 2201........................................................................ passim
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   McCarran-Ferguson Act, 15 U.S.C. § 1012(a) ................................................................................8
                                                     14

                                                     15

                                                     16

                                                     17

                                                     18

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28
                                                                                                               - ii -
                                                          Case No.                           DEFENDANT’S NTC OF MTN & MTN TO DISMISS/STAY
                                                          3:21-cv-05968-WHO                          PROCEEDINGS; MPA ISO MTN
                                                           Case 3:21-cv-05968-WHO Document 13 Filed 09/09/21 Page 5 of 16



                                                      1      DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS OR, IN THE
                                                                           ALTERNATIVE, STAY PROCEEDINGS
                                                      2

                                                      3          TO PLAINTIFF AND ITS ATTORNEYS OF RECORD:

                                                      4          NOTICE IS HEREBY GIVEN that on October 27, 2021, at 2:00 p.m. or as soon

                                                      5   thereafter as counsel may be heard by the above-entitled Court, located at 450 Golden Gate Ave.,

                                                      6   San Francisco, CA 94102, Defendant Fairwinds Estate Winery, LLC (“Fairwinds”) will and

                                                      7   hereby does request the Court to issue an Order dismissing this action or, in the alternative,

                                                      8   staying all proceedings in this insurance coverage action pending resolution of a parallel

                                                      9   insurance coverage case involving all interested parties in the Napa County Superior Court (the

                                                     10   “State Action”).

                                                     11          Fairwinds’ Motion To Dismiss Or, In The Alternative, Stay Proceedings (“Motion”) is

                                                     12   made on the ground that a dismissal or, in the alternative, stay is warranted under the Declaratory
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA




                                                          Judgment Act (“DJA”), 28 U.S.C. § 2201 and the Court’s broad discretion and relevant case
                           EIGHTEENTH FLOOR




                                                     13

                                                     14   authorities thereunder, e.g., Brillhart v. Excess Ins. Co., 316 U.S. 491 (1942) (“Brillhart”) and

                                                     15   Gov’t Employees Ins. Co. v. Dizol, 133 F.3d 1220 (9th Cir. 1998) (“Dizol”).

                                                     16          This Motion is based on this Notice of Motion and Motion, the Memorandum of Points

                                                     17   and Authorities, the Request for Judicial Notice, and Declaration of Felicia Draper, filed

                                                     18   concurrently herewith, on the other pleadings and papers filed herein, on such arguments of

                                                     19   counsel as may be permitted, and on such other matters as the Court may deem proper and

                                                     20   appropriate.

                                                     21                                      ISSUES TO BE DECIDED

                                                     22          Is a dismissal or, in the alternative, a stay of this action warranted under the Declaratory

                                                     23   Judgment Act? Namely, do the following factors, as set forth in Brillhart and Dizol, weigh

                                                     24   against this Court’s exercise of its purely discretionary jurisdiction under the DJA and in favor of

                                                     25   “abstention” (dismissal or stay) of this DJA suit?

                                                     26          1.      Will dismissing or, in the alternative, staying this action avoid needless

                                                     27                  determination of state law issues; i.e., is the State Action an ongoing “parallel

                                                     28                  proceeding,” does this action present an unsettled issue of state law, and/or does
                                                                                                      -1-
                                                          Case No.                DEFENDANT’S NTC OF MTN & MTN TO DISMISS/STAY
                                                          3:21-cv-05968-WHO               PROCEEDINGS; MPA ISO MTN
                                                           Case 3:21-cv-05968-WHO Document 13 Filed 09/09/21 Page 6 of 16



                                                      1                  this Court have a strong interest in hearing this insurance coverage action now?

                                                      2           2.     Will dismissing or, in the alternative, staying this action discourage forum

                                                      3                  shopping?

                                                      4           3.     Will dismissing or, in the alternative, staying this action avoid duplicative

                                                      5                  litigation?

                                                      6           4.     Will this action settle all aspects of the controversy?

                                                      7           5.     Will this action clarify all of the legal relations at issue?

                                                      8           6.     Was this action initiated for the purposes of procedural fencing?

                                                      9           7.     Will this action result in entanglement between the federal and state courts?

                                                     10           8.     Do other matters of convenience weigh in favor of a dismissal or, in the

                                                     11                  alternative, a stay?

                                                     12        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF FAIRWINDS’
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP




                                                                 MOTION TO DISMISS OR, IN THE ALTERNATIVE, STAY PROCEEDINGS
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13

                                                     14           Defendant Fairwinds Estate Winery, LLC (“Fairwinds”) moves to dismiss this insurance

                                                     15   coverage action filed by Plaintiff Kinsale Insurance Company (“Kinsale”) or, in the alternative,

                                                     16   stay this action pending resolution of a parallel insurance coverage case in California state court.

                                                     17   I.      INTRODUCTION
                                                     18           This action, like the parallel State Action discussed infra, involves a property insurance

                                                     19   claim arising from the devastating “Glass Fire” in 2020. The Glass Fire destroyed Fairwinds’

                                                     20   winery in Calistoga, Napa County, California. Fairwinds was insured for its losses by an

                                                     21   underlying insurance policy issued by Beazley Insurance Services (“Beazley”) and an excess

                                                     22   insurance policy issued by Kinsale. Beazley honored its obligation under its policy, and paid to

                                                     23   Fairwinds the policy limit following Fairwinds’ presentation of its claim for damages caused by

                                                     24   the fire. Kinsale did not honor its obligation under the excess insurance policy it issued to

                                                     25   Fairwinds. Instead, after delaying its decision for nearly a year, Kinsale informed Fairwinds that

                                                     26   it would not pay any amount under the excess policy it issued. Despite the fact that Fairwinds

                                                     27   specifically purchased this excess coverage as “blanket” coverage in excess of its underlying

                                                     28   policy with Beazley, Kinsale contends that the excess policy did not offer blanket coverage at all,
                                                                                                     -2-
                                                          Case No.                 DEFENDANT’S NTC OF MTN & MTN TO DISMISS/STAY
                                                          3:21-cv-05968-WHO                PROCEEDINGS; MPA ISO MTN
                                                           Case 3:21-cv-05968-WHO Document 13 Filed 09/09/21 Page 7 of 16



                                                      1   but rather coverage was limited to the amounts stated in a “Statement of Values.” After denying

                                                      2   coverage and receiving an express threat of legal action by its insured, Kinsale preemptively

                                                      3   “raced to the courthouse” and filed this declaratory relief action.

                                                      4          Fairwinds separately filed the State Action in Napa County Superior Court, seeking

                                                      5   contractual and extra-contractual damages from Kinsale and setting forth an alternative cause of

                                                      6   action against Fairwinds’ insurance brokers. Fairwinds respectfully requests that this Court

                                                      7   decline to exercise its purely discretionary jurisdiction under the DJA and dismiss this action or,

                                                      8   in the alternative, stay this action pending resolution of the State Action. Each of the Brillhart

                                                      9   and Dizol factors weighs strongly in favor of dismissal.

                                                     10   II.    FACTUAL BACKGROUND
                                                     11          A.      State Action Allegations Regarding The Parties And The Policies
                                                     12          Fairwinds owns and (until it suffered the devastating consequences of the Glass Fire in
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   September 2020) operated, a winery in Calistoga, Napa County, California (the “Winery”). See

                                                     14   Declaration of Felicia Draper (“Draper Decl.”), filed herewith, Ex. A (the State Action

                                                     15   Complaint) at ¶¶ 22-23. Fairwinds’ Winery is comprised of, among other things: a main building

                                                     16   that contains a tank and barrel storage room, bottling line, offices, and other facilities (the “Main

                                                     17   Building”); a building that contains fermentation and storage tanks (the “Tank Building”); an

                                                     18   underground cave system for barrel storage and hospitality activities (the “Caves”); and a tasting

                                                     19   room (the “Tasting Room”). Id., ¶ 22.

                                                     20          On or about September 27, 2020, the Glass Fire ignited in the vicinity of Napa and

                                                     21   Sonoma Counties, California. Id., ¶ 23. Within days, the Glass Fire had consumed a large portion

                                                     22   of the Winery, causing significant damage. Id. The Main Building and Tasting Room were total

                                                     23   losses. The Cave, Tank Building, landscaping, roadways, walkways, irrigation, equipment, and

                                                     24   other miscellaneous items suffered significant additional damage. Id.

                                                     25          Fairwinds was insured for these losses by two separate insurance policies. First,

                                                     26   Fairwinds was insured by a primary commercial property insurance policy issued by Beazley

                                                     27   (the “Underlying Policy”). Draper Decl., Ex. A at ¶ 24. Fairwinds obtained the Underlying

                                                     28   Policy through the services of Malloy, Imrie & Vasconi Insurance Services, LLC (the “Broker”),
                                                                                                     -3-
                                                          Case No.                 DEFENDANT’S NTC OF MTN & MTN TO DISMISS/STAY
                                                          3:21-cv-05968-WHO                PROCEEDINGS; MPA ISO MTN
                                                           Case 3:21-cv-05968-WHO Document 13 Filed 09/09/21 Page 8 of 16



                                                      1   an insurance broker in Napa County. Id., ¶ 20, 24. The Underlying Policy offered coverage for

                                                      2   designated buildings, personal property, and equipment, up to a coverage limit of $8,310,000 per

                                                      3   occurrence. Id., ¶ 25.

                                                      4          The second of Fairwinds’ policies was an excess property insurance policy issued by

                                                      5   Kinsale (the “Excess Policy”). Id., ¶ 26. The Excess Policy is specifically in excess to the

                                                      6   Underlying Policy and provides additional coverage in excess of $8,310,000, up to an additional

                                                      7   $2,060,831 per occurrence. Id., ¶ 27. Fairwinds also obtained the Excess Policy through the

                                                      8   services of the Broker, at the request of Fairwinds’ lender. Id., ¶ 28-30.

                                                      9          Fairwinds, through the Broker, promptly submitted a claim to Beazley on the Underlying

                                                     10   Policy for damages to covered property caused by the Glass Fire. Draper Decl., Ex. A at ¶ 31.

                                                     11   Beazley ultimately paid Fairwinds the Underlying Policy’s policy limit of $8,310,000. Id., ¶ 32.

                                                     12          Fairwinds also submitted a timely claim to Kinsale on the Excess Policy, also through the
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   Broker. Id., ¶ 33. More than nine months after the fire, Kinsale finally informed Fairwinds, on or

                                                     14   about July 7, 2021, that it was denying coverage. Id., ¶ 34. Kinsale asserted that the Excess

                                                     15   Policy it provided, by reference to a Statement of Values, effectively created sub-limits for

                                                     16   coverage for individual categories of property. Id. Although Fairwinds clearly informed the

                                                     17   Broker of its lender’s requirement of higher policy limits, and although Fairwinds believes the

                                                     18   Broker clearly expressed to Kinsale the goal of the increased limits—blanket coverage in excess

                                                     19   of $10,000,000—Kinsale asserted otherwise. Notwithstanding its total failure to disclose that the

                                                     20   Excess Policy it sold issued was in its view so limited—to the point that the excess limits under

                                                     21   its interpretation were effectively illusory—Kinsale argued that the Statement of Values provides

                                                     22   independent sub-limits for the Main Building and Tasting Room; that Beazley paid an amount

                                                     23   above that total value (i.e., the full $8,310,000 coverage under the Underlying Policy); and that

                                                     24   the Excess Policy is not implicated and there is no coverage. Id. That same day, Fairwinds’ COO

                                                     25   told Kinsale’s claims examiner that Kinsale had been avoiding Fairwinds’ inquiries for months

                                                     26   in an effort to delay “inevitable litigation” that would ensue. Draper Decl., Ex. B.

                                                     27   //

                                                     28   //
                                                                                                     -4-
                                                          Case No.                 DEFENDANT’S NTC OF MTN & MTN TO DISMISS/STAY
                                                          3:21-cv-05968-WHO                PROCEEDINGS; MPA ISO MTN
                                                              Case 3:21-cv-05968-WHO Document 13 Filed 09/09/21 Page 9 of 16



                                                      1             B.     The Litigation

                                                      2             Just weeks after Fairwinds’ COO shared his perception that litigation was “inevitable”

                                                      3   given Kinsale’s denial of coverage, Kinsale went forum shopping, commencing this lawsuit

                                                      4   against its insured. Kinsale pleads three causes of action for declaratory relief, seeking

                                                      5   declarations to the effect that (1) Kinsale has no obligation to make any payment to Fairwinds

                                                      6   because the Excess Policy has not been implicated; (2) even if the Excess Policy is implicated,

                                                      7   Kinsale has no obligation to make any payment to Fairwinds because the damage suffered is not

                                                      8   scheduled on the Statement of Values; or (3) the loss was not covered under the Underlying

                                                      9   Policy.
                                                                                                                     1
                                                     10             Meanwhile, on September 9, 2021, Fairwinds initiated a lawsuit in Napa County

                                                     11   Superior Court, alleging claims against Kinsale and also naming as defendants the Broker, CRC
                                                                                                                         2
                                                     12   Insurance Services, LLC, and CRC Commercial Solutions —Fairwinds Estate Winery, LLC, et
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA




                                                          al. v. Kinsale Ins. Co., et al., Case No. 21-cv-001288 (the “State Action”). Id., Ex. A. The State
                           EIGHTEENTH FLOOR




                                                     13

                                                     14   Action asserts breach of contract, breach of the covenant of good faith and fair dealing,

                                                     15   declaratory relief, unfair competition, concealment, and reformation claims against Kinsale, and

                                                     16   a claim for professional negligence against the Broker and the Producers. Id. In addition to

                                                     17   damages, Fairwinds seeks a declaration of its rights and obligations under the Excess Policy. Id.

                                                     18   All of these claims are based on the same factual circumstances as the instant lawsuit. Id.

                                                     19   III.      ARGUMENT

                                                     20             A.     The Court Should Exercise Its Discretion Under The Declaratory Judgment
                                                                           Act To Dismiss This Action
                                                     21

                                                     22             A dismissal of this action is appropriate in light of the discretionary nature of the DJA,

                                                     23   which gives a district court “unique and substantial discretion” to decline to exercise jurisdiction

                                                     24
                                                          1
                                                            In addition to Fairwinds Estate Winery, LLC, Fairwinds Estate, LLC is also a Plaintiff in the
                                                     25   State Action. See Draper Decl., Ex. A. Fairwinds Estate Winery is the owner of the real property
                                                          on which the Winery conducts its business; Fairwinds Estate is the actual owner/operator of the
                                                     26   Winery. Fairwinds Estate Winery, LLC and Fairwinds Estate, LLC are affiliated in that they
                                                          share a common managing member, Fairwinds Holdings, LLC.
                                                     27   2
                                                            The CRC entities (collectively, the “Producers”) apparently were engaged by Broker and were
                                                     28   identified as “Producers” on the Underlying Policy and Excess Policy.
                                                                                                       -5-
                                                          Case No.                   DEFENDANT’S NTC OF MTN & MTN TO DISMISS/STAY
                                                          3:21-cv-05968-WHO                  PROCEEDINGS; MPA ISO MTN
                                                          Case 3:21-cv-05968-WHO Document 13 Filed 09/09/21 Page 10 of 16



                                                                                           3
                                                      1   to issue a declaratory judgment. Wilton v. Seven Falls Co., 515 U.S. 277, 286 (1995). There is

                                                      2   no requirement that a district court exercise its jurisdiction, and whether to do so (or whether to

                                                      3   stay or dismiss a declaratory judgment action) is left to the sound discretion of the district court.

                                                      4   Brillhart, 316 U.S. at 494; Huth v. Hartford Ins. Co., 298 F.3d 800, 803 (9th Cir. 2002). In doing

                                                      5   so, the court “must balance concerns of judicial administration, comity, and fairness to the

                                                      6   litigants.” Travelers Indem. Co. v. Newlin, 2020 U.S. Dist. LEXIS 167738, *23 (S.D. Cal. Sep.

                                                      7   14, 2020) (quoting Chamberlain v. Allstate Ins. Co., 931 F.2d 1361, 1367 (9th Cir. 1991)

                                                      8   (overruled in part on other grounds) ). In deciding whether to exercise jurisdiction under the

                                                      9   DJA, a district court should: 1) avoid needless determination of state law issues; 2) discourage

                                                     10   litigants from filing declaratory relief actions as a means of forum shopping; and 3) avoid

                                                     11   duplicative litigation. Brillhart, 316 U.S. 491. These Brillhart factors “remain the philosophic

                                                     12   touchstone” for such an analysis. R.R. St. & Co. Inc. v. Transp. Ins. Co., 656 F.3d 966, 975 (9th
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   Cir. 2011). In addition to these “Brillhart” factors, courts also assess additional “Dizol”

                                                     14   considerations. Thus, where appropriate, district courts consider, among other factors:

                                                     15          whether the declaratory action will settle all aspects of the controversy; whether
                                                                 the declaratory action will serve a useful purpose in clarifying the legal relations
                                                     16          at issue; whether the declaratory action is being sought merely for the purposes of
                                                                 procedural fencing or to obtain a ‘res judicata’ advantage; [] whether the use of a
                                                     17          declaratory action will result in entanglement between the federal and state court
                                                                 systems … [and] the convenience of the parties, and the availability and relative
                                                     18          convenience of other remedies.
                                                     19   Dizol, 133 F.3d at 1225 n.5.

                                                     20          A party seeking a dismissal or stay need not demonstrate “exceptional circumstances,”

                                                     21   and federal courts regularly decline to hear declaratory judgment actions concerning insurance

                                                     22   coverage questions where, as here, the parties and issues overlap. See, e.g., Huth, 298 F.3d at

                                                     23   803-804. The Brillhart and Dizol factors strongly support a dismissal or, in the alternative, stay

                                                     24   of this declaratory relief action pending resolution of the State Action.

                                                     25

                                                     26   3
                                                            The DJA itself provides in relevant part: “any court of the United States, upon the filing of an
                                                     27   appropriate pleading, may declare the rights and other legal relations of any interested party
                                                          seeking such declaration, whether or not further relief is or could be sought ….” 28 U.S.C.
                                                     28   § 2201 (emphasis added).
                                                                                                     -6-
                                                          Case No.                 DEFENDANT’S NTC OF MTN & MTN TO DISMISS/STAY
                                                          3:21-cv-05968-WHO                PROCEEDINGS; MPA ISO MTN
                                                          Case 3:21-cv-05968-WHO Document 13 Filed 09/09/21 Page 11 of 16



                                                      1                  1.     Dismissing this action will avoid needless determination of state law
                                                                                issues.
                                                      2

                                                      3          Dismissing this action will satisfy the first Brilhart factor by avoiding a “needless

                                                      4   determination of state law,” which may include an ongoing parallel state proceeding, an area of

                                                      5   law Congress expressly reserved to the states, or a lawsuit with no compelling federal interest,

                                                      6   such as a diversity action. Continental Cas. Co. v. Robsac Indus. (“Robsac”), 947 F.2d 1367,

                                                      7   1371 (9th Cir. 1991) (overruled on other grounds by Dizol).

                                                      8                         a.       The State Action is an ongoing “parallel” state proceeding.

                                                      9          “If there are parallel state proceedings … there is a presumption that the entire suit should

                                                     10   be heard in state court.” Travelers Indem., 2020 U.S. Dist. LEXIS 167738, at *25-26 (citing

                                                     11   Dizol, 133 F.3d at 1225). A state proceeding is “parallel” to a federal declaratory relief action

                                                     12   when: 1) the actions arise from the same factual circumstances; 2) there are overlapping factual
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA




                                                          questions in the actions; or 3) the same issues are addressed by both actions. Golden Eagle Ins.
                           EIGHTEENTH FLOOR




                                                     13

                                                     14   Co. v. Travelers Cos., 103 F.3d 750, 755 (9th Cir. 1996) (overruled in part on other grounds by

                                                     15   Dizol). “Parallel” actions are considered liberally, and underlying state actions need not involve

                                                     16   the same parties or even the same issues to be considered “parallel;” it is enough that the state

                                                     17   proceedings “arise from the same factual circumstances.” Id. at 754-55. The “parallel” action

                                                     18   threshold is satisfied when the insurer seeks a coverage determination in the federal court, and

                                                     19   the policyholder seeks an opposite coverage determination in the state court. E.g., N. Pac.

                                                     20   Seafoods, Inc. v. Nat’l Union Fire Ins. Co., 2008 U.S. Dist. LEXIS 1714, at *11-12 (W.D. Wash.

                                                     21   Jan. 3, 2008); State Farm Fire & Cas. Co. v. Meridian Indus. Corp., 1995 U.S. Dist. LEXIS

                                                     22   16500, at *10 (N.D. Cal. Oct. 31, 1995).

                                                     23          Here, the State Action is “parallel” in two respects. First, it seeks an opposite coverage

                                                     24   determination from that which Kinsale seeks here, and both arise from the same set of factual

                                                     25   circumstances. See N. Pac. Seafoods, 2008 U.S. Dist. LEXIS 1714, at *11-12. Second, the State

                                                     26   Action will adjudicate the consequences of the issues raised here: the nature and extent of

                                                     27   damages that flow from Kinsale’s denial of coverage under the Excess Policy. Since the State

                                                     28   Action will resolve Kinsale’s coverage responsibility, the State Action is clearly “parallel” and,
                                                                                                       -7-
                                                          Case No.                   DEFENDANT’S NTC OF MTN & MTN TO DISMISS/STAY
                                                          3:21-cv-05968-WHO                  PROCEEDINGS; MPA ISO MTN
                                                          Case 3:21-cv-05968-WHO Document 13 Filed 09/09/21 Page 12 of 16



                                                      1   based on this factor alone, dismissal is warranted.

                                                      2                          b.       This suit potentially raises an unsettled issue of state law.
                                                      3          Abstention also is appropriate where state law is unclear and there is no strong federal

                                                      4   interest in the matter. Atain Specialty Ins. Co. v. Slocum, 2019 U.S. Dist. LEXIS 218433, at *17-

                                                      5   18 (E.D. Cal. Dec. 18, 2019) (declining to recognize jurisdiction under the DJA where the case

                                                      6   would require unsettled issue of state law concerning insurance coverage); Allstate Ins. Co. v.

                                                      7   Davis, 430 F. Supp. 2d 1112, 1120 (D. Haw. 2006) (absent strong countervailing federal interest,

                                                      8   federal court “should not elbow its way … to render what may be an ‘uncertain’ and ‘ephemeral’

                                                      9   interpretation of state law”). Fairwinds contends that existing state law prohibits creation or

                                                     10   enforcement of sub-limits on coverage that are not “conspicuous, plain and clear” and that

                                                     11   Kinsale’s suit is without merit on this basis, among numerous others. But Fairwinds has not

                                                     12   located any California case authority squarely addressing whether an excess insurer can
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   effectively impose sub-limits on coverage for different categories of property by resort to a

                                                     14   vaguely worded “Statement of Values,” let alone where all discussion to obtain that policy was

                                                     15   in the context of “blanket coverage” limit. Kinsale’s aggressive overreach in this regard

                                                     16   potentially raises an unsettled issue of state law, and thus favors a dismissal here in favor of

                                                     17   resolution by California’s state courts.

                                                     18                          c.       This Federal Court has no strong interest in hearing this action
                                                                                          at this time.
                                                     19

                                                     20          There is no compelling reason for this Court to entertain this coverage action, least of all

                                                     21   at this time. Insurance coverage matters are properly left to the states under the McCarran-
                                                                                                4
                                                     22   Ferguson Act, 15 U.S.C. § 1012(a). States “have a free hand in regulating the dealings between

                                                     23   insurers and their policyholders.” Employers Reinsurance Corp. v. Karussos, 65 F.3d 796, 799

                                                     24   (9th Cir. 1995) (overruled in part on other grounds by Dizol); Dizol, 133 F.3d at 1232 (because

                                                     25   insurance industry is “wholly state regulated,” federal interest is “minimal”). Where as here the

                                                     26
                                                          4
                                                     27     15 U.S.C. § 1012(a) provides: “The business of insurance, and every person engaged therein,
                                                          shall be subject to the laws of the several states which relate to the regulation or taxation of such
                                                     28   business.”
                                                                                                        -8-
                                                          Case No.                    DEFENDANT’S NTC OF MTN & MTN TO DISMISS/STAY
                                                          3:21-cv-05968-WHO                   PROCEEDINGS; MPA ISO MTN
                                                          Case 3:21-cv-05968-WHO Document 13 Filed 09/09/21 Page 13 of 16



                                                      1   sole basis of federal jurisdiction is diversity, the federal interest is “at its nadir.” Robsac, 947

                                                      2   F.2d at 1371. Federal courts should “‘decline to assert jurisdiction in insurance coverage and

                                                      3   other declaratory relief actions presenting only issues of state law during the pendency of parallel

                                                      4   proceedings in state court’ unless there are ‘circumstances present to warrant an exception to that

                                                      5   rule.’” American Nat’l Fire Ins. Co. v. Hungerford, 53 F.3d 1012, 1019 (9th Cir. 1995)

                                                      6   (overruled in part on other grounds by Dizol). This action presents no such exceptional

                                                      7   circumstances, strongly supporting dismissal under Brillhart.

                                                      8                  2.      A dismissal will discourage forum shopping.
                                                      9          The second Brillhart factor favors “discouraging an insurer from forum shopping.”

                                                     10   Travelers Indem., 2020 U.S. Dist. LEXIS 167738, at *26-27 (quoting Am. Cas. Co. of Reading,

                                                     11   Pa. v. Krieger, 181 F.3d 1113, 1118 (9th Cir. 1999)). Federal courts have a duty to discourage

                                                     12   forum shopping and decline to entertain “reactive declaratory actions.” Dizol, 133 F.3d at 1225.
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13          Reactive litigation can occur in response to a claim an insurance carrier believes
                                                                 to be not subject to coverage even though the claimant has not yet filed his state
                                                     14          court action: the insurer may anticipate that its insured intends to file a non-
                                                                 removable state court action, and rush to file a federal action before the insured
                                                     15          does so…. Permitting [a reactive lawsuit] to go forward when there is a pending
                                                                 state court case presenting the identical issue would encourage forum shopping in
                                                     16          violation of the second Brillhart principle.
                                                     17   Robsac, 947 F.2d at 1372-1373.

                                                     18          In Travelers Indem., Travelers filed suit in federal court after learning it could be facing

                                                     19   state court claims for breach of contract and bad faith from its insured, as well as additional

                                                     20   subrogation and contribution claims by another insurer. 2020 U.S. Dist. LEXIS 167738, at *34

                                                     21   Facing a motion to dismiss under the DJA, Travelers argued it could not be found to have filed

                                                     22   “reactive litigation” because the state court action had not yet commenced. Id. The district court

                                                     23   rejected that argument, holding that the absence of a parallel action was not dispositive, and

                                                     24   concluded that Travelers’ federal court action was reactive. Id.

                                                     25          What occurred in Travelers Indem. is exactly what occurred here. Kinsale filed this

                                                     26   action shortly after it told Fairwinds it would deny coverage and Fairwinds shared its belief that

                                                     27   the issue was heading toward “inevitable litigation.” Kinsale engaged in a “race to the

                                                     28   courthouse,” hoping to deny its own insured the state court forum to which it is entitled, and in
                                                                                                     -9-
                                                          Case No.                 DEFENDANT’S NTC OF MTN & MTN TO DISMISS/STAY
                                                          3:21-cv-05968-WHO                PROCEEDINGS; MPA ISO MTN
                                                          Case 3:21-cv-05968-WHO Document 13 Filed 09/09/21 Page 14 of 16



                                                      1   which Fairwinds may conveniently join in a single proceeding all of its claims against its insurer

                                                      2   as well as those against Broker who, according to Kinsale, failed to procure the coverage it was

                                                      3   charged with obtaining. Such forum shopping by Kinsale should not be permitted.

                                                      4                  3.      A dismissal will avoid duplicative litigation.
                                                      5          The final Brillhart factor seeks to avoid duplicative litigation. This Court would be

                                                      6   endorsing duplicative litigation if it does not dismiss this declaratory relief action. The State

                                                      7   Action will determine the exact same issues that are raised in this suit. Where the state and

                                                      8   federal claims are “inherently intertwined” in this way, a dismissal is indicated.

                                                      9          If there are parallel state court proceedings involving the same issues and parties
                                                                 … there is a presumption that the entire suit should be heard in state court.
                                                     10          Ordinarily it would be uneconomical as well as vexatious for a federal court to
                                                                 proceed in a declaratory judgment suit where another suit is pending in a state
                                                     11          court presenting the same issues, not governed by federal law, between the same
                                                                 parties.
                                                     12
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   Travelers Indem., 2020 U.S. Dist. LEXIS 167738, at *42-43 (quoting Dizol, 133 F.3d at 1225

                                                     14   and Brillhart, 316 U.S. at 495). To proceed in this action and adjudicate the same facts and same

                                                     15   issues as those in the State Action would subject Fairwinds to a risk of inconsistent outcomes

                                                     16   (especially considering the separate claims involving Broker, see Section III.B.1, infra). Where

                                                     17   duplicative litigation runs the risk of providing inconsistent factual findings and judgments,

                                                     18   dismissing these proceedings under Brillhart is particularly appropriate. See, e.g., OneBeacon

                                                     19   Ins. Co. v. Parker, 2009 U.S. Dist. LEXIS 88043, at *15 (E.D. Cal. Sep. 9, 2009).

                                                     20          B.      The Dizol Factors Also Favor A Dismissal Of Proceedings.
                                                     21          In addition to the Brillhart factors, all of which weigh in favor of dismissing this

                                                     22   proceeding, the Ninth Circuit also looks to the Dizol factors. Dizol, 133 F.3d at 1225 n.5. Like

                                                     23   the Brillhart factors, the Dizol factors also all weigh in favor of dismissal.

                                                     24                  1.      Proceeding here would not settle all aspects of the controversy.
                                                     25          Even if this declaratory relief action were to proceed and be resolved, disputes would still

                                                     26   remain between and among Fairwinds, its Broker, and Producers. In fact, any resolution of the

                                                     27   issues raised in this action could only serve to complicate the State Action, because of the

                                                     28   aforementioned risk to Fairwinds of inconsistent adjudications and collateral estoppel. This
                                                                                                      - 10 -
                                                          Case No.                  DEFENDANT’S NTC OF MTN & MTN TO DISMISS/STAY
                                                          3:21-cv-05968-WHO                 PROCEEDINGS; MPA ISO MTN
                                                          Case 3:21-cv-05968-WHO Document 13 Filed 09/09/21 Page 15 of 16



                                                      1   factor favors dismissal.

                                                      2                  2.      This declaratory action will not clarify the legal relations at issue.
                                                      3          This declaratory action will not clarify all of the legal issues between Fairwinds, Kinsale,

                                                      4   the Broker, and Producers. Even if this action went forward, Fairwinds’ claims against the others

                                                      5   not party to this proceeding would remain. This factor favors dismissal.

                                                      6                  3.      This action was initiated for purposes of procedural fencing.
                                                      7          As noted above, Kinsale initiated this action in a race to the courthouse, in an effort to

                                                      8   forum shop and deny its insured a state court forum. This factor favors dismissal.

                                                      9                  4.      Dismissal is necessary to avoid excessive entanglement.
                                                     10          Dismissal is warranted to avoid excessive entanglement where a declaratory relief action

                                                     11   raises factual issues pending in a state court action. A Court should not entertain an insurer’s

                                                     12   declaratory action where it might thereby “interject itself into the fact finding process already
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   under way in state court…. Embarking on the same or substantially similar factual inquiries in

                                                     14   federal court … would be inappropriate.” National Chiropractic Mut. Ins. Co. v. Doe, 23 F.

                                                     15   Supp. 2d 1109, 1123-24 (D. Alaska 1998). For all of the reasons discussed, supra, adjudicating

                                                     16   this declaratory relief action would result in undue entanglement between the federal and state

                                                     17   courts and run the risk of inconsistent results. This additional factor weighs in favor of dismissal.

                                                     18                  5.      Matters of convenience weigh in favor of dismissal.
                                                     19          If this action were to proceed, any possible benefit would be outweighed by the burden

                                                     20   on Fairwinds of simultaneously litigating the State Action and this declaratory relief action. Even

                                                     21   where an action might otherwise clarify legal relations among the parties, the Court must be

                                                     22   mindful of “the price of that clarification, which is calculated in terms of ‘judicial administration,

                                                     23   comity, and fairness to the litigants.’” Bituminous Cas. Corp. v. Kerr Contractors, Inc., 2010

                                                     24   U.S. Dist. LEXIS 62616, at *18-19 (D. Or. Jun. 22, 2010) (citing Chamberlain, 931 F.2d at

                                                     25   1367). See also, TIG Ins. Co. v. Haseko Homes, Inc., 2011 U.S. Dist. LEXIS 8084, at **53-54

                                                     26   (D. Haw. Jan. 26, 2011) (any clarity rendered by federal court judgment outweighed by burden

                                                     27   of requiring parties simultaneously to litigate in two courts; risks of inconsistent judgments,

                                                     28   piecemeal litigation, and entanglement required abstention).
                                                                                                       - 11 -
                                                          Case No.                   DEFENDANT’S NTC OF MTN & MTN TO DISMISS/STAY
                                                          3:21-cv-05968-WHO                  PROCEEDINGS; MPA ISO MTN
                                                          Case 3:21-cv-05968-WHO Document 13 Filed 09/09/21 Page 16 of 16



                                                      1             Moreover, Kinsale would suffer no detriment if this action is dismissed, as its rights and

                                                      2   obligations under the Excess Policy can be adjudicated in the State Action. See Hanover Ins. Co.

                                                      3   v. Mason McDuffie Real Estate, Inc., 2016 U.S. Dist. LEXIS 173025, at *10 (N.D. Cal. Dec. 14,

                                                      4   2016) (prejudice also depends on insurer prevailing in the coverage action; doubt should be

                                                      5   resolved in favor of insured). This final factor favors dismissal.

                                                      6   IV.       CONCLUSION
                                                      7             Fairwinds respectfully requests that the Court dismiss this action. The Declaratory

                                                      8   Judgment Act vests this Court with strictly discretionary authority to hear actions such as this

                                                      9   one, for a declaration regarding scope of insurance coverage. Brillhart and Dizol and their

                                                     10   progeny provide the strongest possible support for a dismissal of these proceedings.

                                                     11             At minimum, this Court should stay this action pending resolution of the State Action.

                                                     12
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   Dated: September 9, 2021                       SHARTSIS FRIESE LLP
                                                     14                                                               /s/ Anthony B. Leuin
                                                     15                                                  By:         ANTHONY B. LEUIN

                                                     16                                                  Attorneys for Defendant
                                                                                                         FAIRWINDS ESTATE WINERY, LLC
                                                          9048070
                                                     17

                                                     18

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28
                                                                                                       - 12 -
                                                          Case No.                   DEFENDANT’S NTC OF MTN & MTN TO DISMISS/STAY
                                                          3:21-cv-05968-WHO                  PROCEEDINGS; MPA ISO MTN
